In the Missouri Court of Appeals
                          Eastern District
                                    DIVISION ONE

IN THE MATTER OF C.T.,                      )       No. ED100988
                                            )
       Respondent/Appellant,                )       Appeal from the Circuit Court
                                            )       of the City of St. Louis
                                            )
                                            )       Hon. Philip C. Heagney
                                            )
                                            )       FILED: May 27, 2014

       C.T. appeals from the Probate Division’s judgment denying his motion to dismiss

and granting the State’s petition to commit involuntarily C.T. to the care of St. Alexius

Hospital (“St. Alexius”) for a period not to exceed twenty-one days. We dismiss the

appeal as moot.

       On December 16, 2013, C.T. was taken to St. Alexius by the police following

behavior by C.T. outside of a pharmacy where he was exhibiting aggressive, threatening

behavior and had to be restrained by people in the area until the police arrived. C.T. was

assessed by staff in the emergency room (“ER”) and by psychiatric intake department as

well. C.T. initially consented verbally to treatment at St. Alexius, which was duly noted

in the appropriate forms, and then signed an “Application for Voluntary Hospitalization

to Psychiatric Services at St. Alexius Hospital.” C.T. was transferred from the ER to the

men’s psychiatric unit on the third floor, a locked unit. C.T. was examined by Dr.

Harmeeta Singh on December 17, 2013, Dr. Singh noted that he was “hyper-talkative”

Dr. Singh consulted with another facility where C.T. had stayed, which served to confirm
her diagnosis of chronic paranoid schizophrenia. On December 26, 1013, St. Alexius

admitted C.T. for evaluation on a four-day, 96-hour involuntary commitment after four

incidents involving C.T. On January 2, 2014, before the 96-hour period expired 1 , a

health professional at St. Alexius filed a petition in probate court to commit C.T.

involuntarily for up to twenty-one days for treatment pursuant to sections 632.330 and

632.335 RSMo 2000. 2

        The Probate Division appointed counsel for C.T. and scheduled a hearing on the

petition for January 6, 2014. On January 3, 2014, C.T.’s counsel filed a motion to

dismiss the petition, asserting that the petition was not filed in a timely manner pursuant

to the requirements of section 632.330. C.T. alleged that he had been an involuntary

patient at St. Alexius since December 16, 2013. C.T.’s motion was taken with the

petition. The hearing was delayed due to weather conditions until January 8, 2014. The

hearing took place at St. Alexius, and was conducted by a commissioner of the Probate

Division.    Dr. Singh testified, as did C.T.            Dr. Singh testified that based on her

observation of C.T., he was a chronic paranoid schizophrenic with impulse control and

generalized and social anxiety issues. She said that based on her observation of C.T. on

December 17, 2013, she believed that C.T. had the mental capacity to admit himself

voluntarily to St. Alexius, even though he had problems. Dr. Singh stated based on her

experience, even though somebody might not be ready for outpatient treatment, he could

still be competent to make decisions about his welfare and still be competent to

voluntarily admit themselves to a psychiatric unit.


1
  Under section 632.005(14) RSMo 2000, 96 hours “shall be construed and computed to exclude Saturdays,
Sundays and legal holidays which are observed either by the court or by the mental health facility where
the respondent is detained.”
2
  Unless noted otherwise, all further statutory citations are to RSMo 2000.


                                                   2
        C.T. testified that he did not think that he had a mental illness or that his mental

health required hospitalization, and wanted to leave St. Alexius immediately. He stated

that he thought he was at the St. Alexius ER for treatment of physical injuries and that no

one explained to him on December 16, 2013, that he was consenting to admit himself for

psychiatric treatment.

        The Probate Division granted the State’s petition to commit C.T. to the care and

treatment of St. Alexius for a period not to exceed twenty-one days. It implicitly denied

C.T.’s motion to dismiss. C.T. neither filed a motion to stay the Probate Division’s order,

nor a petition for a writ of habeas corpus, but rather filed a notice of appeal on January

21, 2014. 3 He was discharged by St. Alexius on January 28, 2014. C.T. now appeals

from the trial court’s judgment.

        C.T. contends that the trial court erred in denying his motion to dismiss and in

granting the petition for involuntary detention for inpatient mental health treatment for a

period not to exceed twenty-one days because said petition was not filed within ninety-

six hours of his admission to a mental health facility as required by section 632.330.1

RSMo 2000, and that he did not consent voluntarily to admission.

        Our review of a judgment entered by the probate division of the circuit court is

governed by Murphy v Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). In re Estate of

Collins, 405 S.W.3d 602, 604 (Mo. App. 2013). Accordingly, this Court will affirm the

judgment unless there is no substantial evidence to support it, it is against the weight of

the evidence, or it erroneously states or applies the law. Id. This Court defers to the trial


3
  Pursuant to section 632.430, any person under a court order of involuntary detention for mental health
treatment under Chapter 632 can file a motion to stay “any order restricting an individual’s liberty” in
“either the court or the appropriate appellate court.” Under section 632.435, “[a]ny person detained under
this chapter shall be entitled to file for a writ of habeas corpus.”


                                                     3
court’s findings of fact because of its superior position to assess the credibility of

witnesses, but we review questions of law de novo. Id. at 604-05.

         A threshold question in any appellate review of a controversy is the mootness of

the controversy. TCF, LLC v. City of St. Louis, 402 S.W.3d 176, 181 (Mo. App. 2013). 4

Regarding justiciability, a case is moot if a judgment rendered has no practical effect on

an existent controversy. Id. “The existence of an actual and vital controversy susceptible

of some relief is essential to appellate jurisdiction.” State ex rel. Wilson v. Murray, 955
S.W.2d 811, 812-13 (Mo. App. 1997). When something occurs that makes a decision on

appeal unnecessary or makes it impossible for the appellate court to grant effective relief,

the appeal is moot and generally should be dismissed. TCF, 402 S.W.3d at 181.

         C.T. was discharged by St. Alexius on January 28, 2014, after having requested

appellate review of the trial court’s judgment. A decision by this Court is no longer

necessary, and there is no effectual relief that can be granted, and accordingly the

controversy is moot. 5 There are two narrow exceptions to the mootness doctrine that

Missouri courts recognize. First, if a case becomes moot after submission and argument,

then dismissal is discretionary. Herman v. Heskett, 403 S.W.3d 136, 142 (Mo. App.

2013); second, we may consider the appeal if it raises a recurring issue of general public

interest and importance that would otherwise evade appellate review. Id. This second

exception is construed very narrowly. TCF, 402 S.W.3d at 181. “‘[I]f an issue of public

importance in a moot case is likely to be present in a future live controversy practically




4
  The State of Missouri filed a motion to dismiss C.T.’s appeal as moot, which this Court has taken with the
case.
5
  C.T.’s counsel conceded at oral argument that C.T. did not and would not suffer any collateral
consequences as a result of his involuntary detention for mental health treatment.


                                                     4
capable of appellate review, then the ‘public-interest’ exception does not apply.’” Id.

(quoting City of Manchester v. Ryan, 180 S.W.3d 19, 22 (Mo. App. 2005)).

         The first exception is not applicable in this case as the matter is already moot.

The very narrow “public-interest” exception is also inapplicable to this matter. There are

remedies for expedited review. Section 632.430.2 authorizes a motion to stay the trial

court’s order and judgment in either the trial court or the appellate court.6 Section

632.435 authorizes a petition for a writ of habeas corpus. In addition, section 632.430.1

provides for an expedited appeal. See Matter of Todd, 767 S.W.2d 589 (Mo. App. 1988).

If a similar matter were to arise again it would be “practically capable” of appellate

review, and accordingly the “public-interest” exception to the mootness doctrine is

inapplicable.

         We grant the State’s motion to dismiss C.T.’s appeal as moot.



                                               ______________________________
                                               CLIFFORD H. AHRENS, Judge

Roy L. Richter, P.J., concurs.
Glenn A. Norton, J., concurs.




6
  The relief of filing a motion to stay under section 632.430.2 is not absolute in that a stay order shall not be
granted where the trial court has found that the person is “so mentally ill” that there exists “an imminent
likelihood of serious physical harm to himself or others if he is not detained or treated pending appeal.”
The Probate Division in this case did not find “an imminent likelihood of serious physical harm” but rather
that C.T. presented “a likelihood of serious harm[.]”


                                                       5